DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 01/25/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming method and system comprising a reel game wherein a first plurality of symbols are generated and displayed on the reels during a reel spin.  After the first reel spin determine if a winning outcome has occurred and then determining if a predetermined mirror symbol has landed within a predetermined symbol area.  If a mirror symbol is generated identify a set of symbols within the array of symbols areas to reposition according to a mirror operation wherein the set of symbols comprises a plurality of symbols.  Performing the mirror operation such that the set of symbols within the array are repositioned related to the mirror symbol position.  After the mirror operation determine if any additional winning outcomes.  The closest prior art of record, Visocnik (US Pub. No. 2004/0048646 A1), teaches a gaming system comprising a slot game wherein a plurality of symbols are generated including a mirroring symbol.  The mirror symbol causing an identified bonus symbol to be repositioned to another position by duplication.  However, Visocnik and the other prior art of record lack teaching, making obvious, or anticipating all the features above when taken in combination.  Specifically the mirroring symbol of Visocnik operates in a different manner than the mirroring symbol claimed above with an example being that Visocnik mirroring symbol is tied to a specific bonus symbol for the purpose of duplication.  This is different than reposition a set of a plurality of symbols as claimed.  Therefore examiner agrees with applicant’s arguments and finds the claims allowable over the identified prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/4/2021